In a proceeding pursuant to Mental Hygiene Law § 9.13 for the continued retention of Jill A.B., also known as Jill B., at the Pilgrim Psychiatric Center for involuntary care and treatment, the petitioner appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated May 7, 2004, which, after a hearing, denied the application, and directed that Jill A.B., also known as Jill B., be released.
Ordered that the order is affirmed, without costs or disbursements.
In order to retain Jill A.B., also known as Jill B., for involuntary psychiatric care, the petitioner had to establish by clear and convincing evidence that she was mentally ill and in need of continued care and treatment, and that she posed a substantial threat of physical harm to herself or others (see Matter of Dionne D., 5 AD3d 766 [2004]; Matter of Seltzer v Grace J., 213 AD2d 412 [1995]). Since the petitioner failed to show by clear and convincing evidence that Jill A.B., also known as Jill B., would pose a substantial threat of physical harm to herself or others if she were released, the hearing court correctly denied the petitioner’s application (see Matter of Francine T., 302 AD2d 533 [2003]; Matter of Seltzer v Grace J., supra at 413; Matter of Carl C., 126 AD2d 640 [1987]). Altman, J.P., Crane, Fisher and Lifson, JJ., concur.